Appeal from order, Supreme Court, Bronx County (Margaret L. Clancy, J.), entered July 7, 2006, which dismissed the petition for a writ of habeas corpus, unanimously dismissed, without costs, as moot.
Petitioner’s challenge to the alleged untimeliness of his parole revocation hearing was rendered moot by the revocation of his parole pursuant to his guilty plea at the final hearing (see People ex rel. Scott v Warden of Rikers Is. Correctional Facility, 26 AD3d 209 [2006]; People ex rel. McCummings v DeAngelo, 259 AD2d 794 [1999], lv denied 93 NY2d 810 [1999]). The appeal is also moot in light of petitioner’s release to parole supervision (see People ex rel. Burns v Mellas, 8 NY3d 857 [2007]; People ex rel. Abreu v Warden of Rikers Is. Correctional Facility, 37 AD3d 353 [2007], lv denied 8 NY3d 811 [2007]). Petitioner’s arguments that the appeal is not moot are unavailing